Case 2:16-cv-11499-GCS-MKM ECF No. 138 filed 05/06/20    PageID.2121   Page 1 of 11




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

  MEGAN PEARCE, individually
  and as NEXT FRIEND of BABY B,
  her infant child,

              Plaintiff,                       Case No. 16-11499

  v.                                           HON. GEORGE CARAM STEEH

  Hazel Park Police Officer
  MICHAEL EMMI, in his individual
  capacity,

           Defendant.
  _______________________________/

               OPINION AND ORDER GRANTING IN PART
       PLAINTIFF’S MOTION FOR ATTORNEY’S FEES (ECF NO. 132)

        After accepting Defendant’s offer of judgment, Plaintiff Megan Pearce

  moves for attorney’s fees pursuant to 42 U.S.C. § 1988. Defendant

  Michael Emmi disputes the amount sought by Plaintiff, arguing that the

  attorney fee award should be reduced based on her modest success and

  her attorneys’ unreasonable hours and rates. For the reasons explained

  below, Plaintiff’s motion is granted in part.

                             BACKGROUND FACTS

        As set out more fully in the court’s summary judgment order, Plaintiff

  alleges that Defendant improperly accessed her Nest baby monitor camera


                                         -1-
Case 2:16-cv-11499-GCS-MKM ECF No. 138 filed 05/06/20    PageID.2122    Page 2 of 11




  and used it to spy on her. See ECF No. 104. Plaintiff filed this action on

  April 26, 2016, alleging that Defendant’s video surveillance violated her

  Fourth Amendment rights, the federal wiretapping statute, 18 U.S.C.

  § 2511, and the Michigan eavesdropping statute, M.C.L. 750.539, and

  constituted an invasion of privacy under Michigan common law. The

  parties engaged in discovery, including substantial motion practice, and

  subsequently filed summary judgment and pretrial in limine motions.

  Shortly before trial, Defendant filed an offer of judgment in the amount of

  $75,000, plus reasonable attorney’s fees. Plaintiff accepted the offer on

  October 31, 2019. After the parties were unable to agree to a reasonable

  attorney’s fee, Plaintiff filed the instant motion.

        Plaintiff seeks a total award of $353,952.50, which includes:

  $184,057 for Kevin Ernst (352.6 hours multiplied by an hourly rate of $522),

  $151,161.30 for Dean Elliott (316.9 hours multiplied by an hourly rate of

  $477), and $18,265 for jury consultation and mock trial expenses.

  Defendant argues that the court should reduce Plaintiff’s requested award

  by 90%, to account for her relative lack of success, as well as

  unreasonable hours and rates.




                                          -2-
Case 2:16-cv-11499-GCS-MKM ECF No. 138 filed 05/06/20      PageID.2123   Page 3 of 11




                              LAW AND ANALYSIS

     A. Lodestar Analysis under § 1988

        Pursuant to 42 U.S.C. ' 1988, the court may, in its discretion, award

  the prevailing party in a ' 1983 action a reasonable attorney=s fee. In this

  case, Defendant agreed to pay Plaintiff “reasonable attorney fees incurred

  as of the present date to be determined by the Court.” ECF No. 117.

  Pursuant to this agreement in the offer of judgment, the court determines a

  reasonable attorney fee, without considering the usual threshold question

  of whether Plaintiff is entitled to fees at all under § 1988. See Miller v. City

  of Portland, 868 F.3d 846, 851-52 (9th Cir. 2017) (determination of a

  reasonable attorney’s fee included in an offer of judgment does not include

  consideration of whether the judgment was de minimis, whether the plaintiff

  was a prevailing party, or other factors that could lead to a denial of fees);

  see also Mallory v. Eyrich, 922 F.2d 1273, 1280 (6th Cir. 1991) (offer of

  judgment is governed by contract principles).

         A reasonable attorney’s fee award is one that is “adequate to attract

  competent counsel” but does not “produce windfalls to attorneys.” Blum v.

  Stenson, 465 U.S. 886, 893-94 (1984). Determining a reasonable fee

  begins with calculating the product of a “reasonable hourly rate” and the

  “number of hours reasonably expended on the litigation,” known as the


                                         -3-
Case 2:16-cv-11499-GCS-MKM ECF No. 138 filed 05/06/20     PageID.2124    Page 4 of 11




  “lodestar” amount. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). “A

  district court has broad discretion to determine what constitutes a

  reasonable hourly rate for an attorney.” Wayne v. Village of Sebring, 36

  F.3d 517, 533 (6th Cir. 1994). A useful guideline for determining a

  reasonable hourly rate is the “prevailing market rate . . . in the relevant

  community,” Blum, 465 U.S. at 895, defined as “that rate which lawyers of

  comparable skill and experience can reasonably expect to command within

  the venue of the court of record.” Adcock-Ladd v. Sec’y of Treasury, 227

  F.3d 343, 350 (6th Cir. 2000).

        “The party seeking an award of fees should submit evidence

  supporting the hours worked and rates claimed. Where the documentation

  of hours is inadequate, the district court may reduce the award

  accordingly.” Hensley, 461 U.S. at 433. The court also excludes hours

  that were not “reasonably expended.” Id. “Counsel for the prevailing party

  should make a good faith effort to exclude from a fee request hours that are

  excessive, redundant, or otherwise unnecessary, just as a lawyer in private

  practice ethically is obligated to exclude such hours from his fee

  submission.” Id. at 434.

        In calculating a reasonable fee, “district courts are not required to act

  as ‘green-eyeshade accountants’ and ‘achieve auditing perfection’ but


                                         -4-
Case 2:16-cv-11499-GCS-MKM ECF No. 138 filed 05/06/20   PageID.2125   Page 5 of 11




  instead must simply to do ‘rough justice.’” The Northeast Ohio Coalition for

  the Homeless v. Husted, 831 F.3d 686, 703 (6th Cir. 2016) (quoting Fox v.

  Vice, 563 U.S. 826, 838 (2011)). In other words, the court may rely

  estimates based upon its “overall sense of a suit.” Id.

       Once the court has determined the lodestar amount, the court must

  consider whether that amount should be adjusted upward or downward to

  reflect factors such as the “results obtained” in the case. Hensley, 461 U.S.

  at 434 (citing Johnson v. Georgia Hwy. Express, Inc., 488 F.2d 714 (5th

  Cir. 1974)). A reduction or denial of fees may be appropriate when a

  plaintiff’s limited success is reflected by a de minimis or nominal damages

  award. Farrar v. Hobby, 506 U.S. 103 (1992) (plaintiff who won “technical

  victory” of $1 not entitled to attorney’s fee award). However, “[w]hen a

  plaintiff wins more than mere nominal damages, a district court will often

  abuse its discretion by refusing to award attorney’s fees.” HLV, LLC v. Van

  Buren Cty., 784 Fed. Appx. 451, 453-54 (6th Cir. 2019).

       In determining whether an adjustment to the lodestar is appropriate,

  the court may also consider the factors identified in Johnson, but the

  Supreme Court has noted that “many of these factors usually are

  subsumed within the initial calculation of hours reasonably expended at a




                                       -5-
Case 2:16-cv-11499-GCS-MKM ECF No. 138 filed 05/06/20             PageID.2126     Page 6 of 11




  reasonable hourly rate.” Id. at 434 n.9.1

     B. Reasonable Hourly Rate

        The court first determines a reasonable hourly rate for both lawyers,

  who are civil rights attorneys. Ernst has practiced law for 28 years,

  currently in a four-person firm located in downtown Detroit. Elliott has

  practiced for nearly 20 years, as a solo practitioner in Royal Oak. Both

  attorneys have obtained substantial verdicts in civil rights cases over the

  years. Ernst requests an hourly rate of $522, while Elliott requests an

  hourly rate of $477.

        As a starting point for determining a reasonable market rate, the court

  consults the State Bar of Michigan 2017 Economics of Law Practice

  survey. According to the survey, the hourly rate for attorneys like Ernst,

  with 26 to 30 years of experience practicing civil rights law in a four-to-six-

  person firm in downtown Detroit, ranges from a mean of $278-$290, to

  $317-$400 in the 75th percentile, to $467-550 in the 95th percentile. The



        1
           The twelve factors outlined in Johnson are: “(1) the time and labor required; (2)
  the novelty and difficulty of the questions; (3) the skill requisite to perform the legal
  service properly; (4) the preclusion of employment by the attorney due to acceptance of
  the case; (5) the customary fee; (6) whether the fee is fixed or contingent; (7) time
  limitations imposed by the client or the circumstances; (8) the amount involved and the
  results obtained; (9) the experience, reputation, and ability of the attorneys; (10) the
  >undesirability= of the case; (11) the nature and length of the professional relationship
  with the client; and (12) awards in similar cases.” Hensley, 461 U.S. at 430 n.3.

                                             -6-
Case 2:16-cv-11499-GCS-MKM ECF No. 138 filed 05/06/20        PageID.2127    Page 7 of 11




  hourly rate for attorneys like Elliott, a solo civil rights practitioner in Royal

  Oak with 15 to 25 years of experience, ranges from a mean of $252-$290,

  to $275-$400 in the 75th percentile, to $375-$485 in the 95th percentile. In

  light of the State Bar survey, the experience of the attorneys, their work

  product, and the court’s experience in similar cases, the court concludes

  that a reasonable hourly rate is $400 for Ernst and $375 for Elliott, placing

  both attorneys in the 75th percentile. In addition, the court finds that rates in

  the 75th percentile range, rather than the 95th percentile as requested by

  Plaintiff, are more appropriate because Ernst and Elliott billed for work

  often done by lower-paid associates or legal assistants in larger firms, such

  as research and discovery. See Hubbell v. FedEx Smartpost, Inc., 2018

  WL 1392668, at *3 (E.D. Mich. Mar. 20, 2018), aff'd, 933 F.3d 558 (6th Cir.

  2019).

     C. Hours Reasonably Expended

           The court next considers the number of hours reasonably expended

  in litigating the case. Ernst requests compensation for 352.6 hours, Elliott

  for 316.9 hours. Defendant contends that the compensable hours should

  be significantly reduced because the billing records lack specificity and

  include unnecessary or duplicative hours. Defendant also argues that


                                          -7-
Case 2:16-cv-11499-GCS-MKM ECF No. 138 filed 05/06/20      PageID.2128   Page 8 of 11




  hours expended after the offer of judgment must be excluded because the

  offer included only “reasonable attorney fees incurred as of the present

  date,” which was October 18, 2019. ECF No. 117.

        The court agrees that, pursuant to the offer of judgment, hours

  expended after October 18, 2019, must be excluded. Although Plaintiff

  argues that the offer language is ambiguous, the court concludes that it

  cannot reasonably be read differently. Therefore, the court will exclude

  102.1 hours for Ernst, and 66.2 hours for Elliott, which represent hours

  billed after October 18, 2019.

        Otherwise, the court finds that Elliott’s time records are sufficiently

  detailed and reflect a reasonable number of hours expended (250.7), given

  the type of case and significant amount of pretrial practice conducted by

  him. Although some of Elliott’s time is “block billed,” the descriptions

  contain sufficient detail to allow the court to determine that the time was

  reasonably expended. As for Ernst, the court also finds that his time

  records are sufficiently detailed, reflecting 250.5 hours before October 18,

  2019. The court notes, however, that Ernst billed a significant amount of

  time for reviewing emails and the file and finds a reduction of approximately

  10% appropriate to account for billing which appears redundant, given the




                                         -8-
Case 2:16-cv-11499-GCS-MKM ECF No. 138 filed 05/06/20            PageID.2129     Page 9 of 11




  two experienced lawyers on the case.2 Accordingly, the court concludes

  that 225 hours for Ernst is reasonable.

     D. Adjustments to Lodestar

        The lodestar amount for Elliott is 250.7 hours multiplied by the hourly

  rate of $375, or $94,012.50. The lodestar amount for Ernst is 225 hours

  multiplied by the hourly rate of $400, or $90,000. Defendant argues that

  the lodestar should be reduced in light of Plaintiff’s relative lack of success

  and “nuisance value” settlement. The court does not view a $75,000

  settlement as nuisance value, particularly in light of the type of damages

  suffered by Plaintiff, which were primarily of the emotional distress variety

  rather than more specifically determinable lost wages or medical expenses.

        Further, the Supreme Court has rejected “the proposition that fee

  awards under § 1988 should necessarily be proportionate to the amount of

  damages a civil rights plaintiff actually recovers.” City of Riverside v.

  Rivera, 477 U.S. 561, 574 (1986). The Court explained that “[u]nlike most

  private tort litigants, a civil rights plaintiff seeks to vindicate important civil

  and constitutional rights that cannot be valued solely in monetary terms.”

  Id.; see also Fox v. Vice, 563 U.S. 826, 834 (2011) (“A civil rights plaintiff




  2 This reduction also includes .8 hours for time billed when Ernst’s law license was
  suspended.
                                             -9-
Case 2:16-cv-11499-GCS-MKM ECF No. 138 filed 05/06/20             PageID.2130     Page 10 of 11




  who obtains meaningful relief has corrected a violation of federal law and,

  in so doing, has vindicated Congress’s statutory purposes.”); Hescott v.

  City of Saginaw, 757 F.3d 518, 525 (6th Cir. 2014) (“A rule that eliminates

  attorneys’ fees in civil-rights cases due to the size of the damages awarded

  ‘would seriously undermine Congress’ purpose in enacting § 1988.’”). In

  light of the constitutional rights successfully vindicated by Plaintiff, the court

  discerns no basis to reduce the lodestar amount for either attorney.3

      E. Mock Trial Expenses

         Plaintiff also seeks to recover $18,625 in mock trial and jury

  consultant expenses. It is within the court’s discretion to allow such costs,

  as reasonable and necessary for effective representation, if the services

  “conferred a benefit to the prevailing party by helping produce a favorable

  result.” Waldo v. Consumers Energy Co., 726 F.3d 802, 827 (6th Cir.

  2013) (citation omitted). Plaintiff contends that the mock trial helped

  counsel identify strengths and weaknesses of the case, streamline issues,

  and otherwise prepare for trial. Although Defendant argues that the mock

  trial did not confer a benefit because the matter was settled prior to trial, the

  court finds that counsel’s focus on trial preparation and strategy is generally


  3
   Although Defendant attempts to relitigate the merits in his brief, the court notes that
  based upon the offer, a judgment was entered against him and in favor of Plaintiff,
  resolving the issue of liability.
                                             -10-
Case 2:16-cv-11499-GCS-MKM ECF No. 138 filed 05/06/20                PageID.2131   Page 11 of 11




  beneficial, even when a case is settled short of trial. Plaintiff submitted

  sufficient support and detail for these costs, which the court will award in its

  discretion. See ECF No. 137.

                                          CONCLUSION

        Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for

  attorney’s fees (ECF No. 132) is GRANTED IN PART, in the amount of

  $90,000 for Kevin Ernst, $94,012.50 for Dean Elliott, and $18,625 for mock

  trial and jury consultant costs.

  Dated: May 6, 2020

                                            s/George Caram Steeh
                                            GEORGE CARAM STEEH
                                            UNITED STATES DISTRICT JUDGE

                                   CERTIFICATE OF SERVICE

                    Copies of this Order were served upon attorneys of record on
                          May 6, 2020, by electronic and/or ordinary mail.

                                         s/Brianna Sauve
                                           Deputy Clerk




                                              -11-
